Allowable Subject Matter
	Claims 1-4 are allowed.

	Closest references found made of record: ("20050014524"|"20050282506"|"20060003787"|"20070058603"|"20080151798"|"20080151819"|"20080153535"|"20080160990"|"20080161033"|"20080227414"|"20080261645"|"20080273452"|"20080311858"|"20080316950"|"20090017859"|"20090082059"|"20090093219"|"20090110114"|"20090197632"|"20090202016"|"20090213769"|"20090213955"|"20090215464"|"20090238241"|"20090285146"|"20100002800"|"20100010194"|"20100029289"|"20100041350"|"20100041430"|"20100067512"|"20100091724"|"20100099429"|"20100118805"|"20100197339"|"20100215017"|"20100285828"|"20100296471"|"20110038271"|"20110070918"|"20110105173"|"20110141928"|"20110207415"|"20110244887"|"20110281612"|"20120009962"|"20120149427"|"20120176998"|"20120188947"|"20130094483"|"20130178221"|"20130301533"|"20140010194"|"5584057"|"6785520"|"7020482"|"7054384"|"7792207"|"7978623"|"8059611"|"8279806"|"8437798").
The following is an examiner’s statement of reasons for allowance:  After performing an updated search, the following is allowable subject matter:
transmitting circuitry configured to transmit a physical uplink shared channels (PUSCH) in a subframe on a first uplink component carrier and a physical uplink control channel (PUCCH) in the subframe on a second uplink component carrier: and uplink power control circuitry configured to determine a transmission power in the subframe for the first uplink component carrier and the second uplink component carrier: wherein the PUSCH is dropped in a case that a total transmission power exceeds a maximum transmission power of the user equipment, the total transmission power is a sum of transmission powers of the PUSCH and a transmission power of the PUCCH, and the maximum transmission power of the user equipment is defined based on a user equipment (UE) power class of the user equipment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANKUR JAIN/           Primary Examiner, Art Unit 2649